Title: To Thomas Jefferson from James Monroe, 28 September 1803
From: Monroe, James
To: Jefferson, Thomas


          
            
              Dear Sir
            
            London Sepr. 28. 1803.
          
          Mr. Halsey a respectable citizen of R Island who has been some years in Europe, will have the pleasure to present you this. He has been introduc’d to me as a young man of merit, of the best connections at home, and expressing a desire of being known to you, I take the liberty of giving him this letter stating his pretentions in the light, they have appear’d to me, and to add that what I have known of his character at Paris & here, justifies the introduction given of him by his friend there. I am happy in the occasion of renewing to you the assurance of my great respect and esteem.
          
            
              Jas. Monroe
            
          
        